Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 7, 2019

                                      No. 04-18-00974-CV

                IN THE INTEREST OF L.G., J.G., AND J.G., CHILDREN,

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 17-1222-CV-D
                         Honorable Robin V. Dwyer, Judge Presiding


                                         ORDER
        In this accelerated appeal of the December 28, 2018 order terminating appellant Mom’s
parental rights, Appellant’s brief was due to be filed with this court on February 21, 2019. See
TEX. R. APP. P. 38.6(a). After the due date, Appellant filed a motion for a thirty-day extension of
time to file Appellant’s brief.
       Appellant’s motion is GRANTED. Appellant Mom’s brief is due on March 25, 2019.
Any further motion for extension of time to file the brief is discouraged. See TEX. R. JUD.
ADMIN. 6.2 (directing courts of appeals to dispose of parental rights termination suits “[w]ithin
180 days of the date the notice of appeal is filed”).



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of March, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court